 


110 HR 2281 IH: Sergeant Henry Prendes Memorial Act of 2007
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2281 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Mr. Porter introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide Federal penalties for attempting to kill, conspiring to kill, or killing police officers, firefighters, and other federally funded public safety officers. 
 
 
1.Short titleThis Act may be cited as the Sergeant Henry Prendes Memorial Act of 2007. 
2.Protection of federally funded public safety officers 
(a)OffenseChapter 51 of title 18, United States Code, is amended by adding at the end the following: 
 
1123.Killing of federally funded public safety officers 
(a)Whoever kills, or attempts or conspires to kill, a federally funded public safety officer while that officer is engaged in official duties, or on account of the performance of official duties, or kills a former federally funded public safety officer on account of the past performance of official duties, shall be punished by a fine under this title and imprisonment for any term of years not less than 30, or for life, or, if death results and the offender is prosecuted as a principal, may be sentenced to death. 
(b)As used in this section— 
(1)the term federally funded public safety officer means a public safety officer for a public agency (including a court system, the National Guard of a State to the extent the personnel of that National Guard are not in Federal service, and the defense forces of a State authorized by section 109 of title 32) that receives Federal financial assistance, of an entity that is a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Commonwealth of the Northern Mariana Islands, or any territory or possession of the United States, an Indian tribe, or a unit of local government of that entity; 
(2)the term public safety officer means an individual serving a public agency in an official capacity, as a judicial officer, as a law enforcement officer, as a firefighter, as a chaplain, or as a member of a rescue squad or ambulance crew; 
(3)the term judicial officer means a judge or other officer or employee of a court, including prosecutors, court security, pretrial services officers, court reporters, and corrections, probation, and parole officers;  
(4)the term firefighter includes an individual serving as an official recognized or designated member of a legally organized volunteer fire department and an officially recognized or designated public employee member of a rescue squad or ambulance crew; and 
(5)the term law enforcement officer means an individual, with arrest powers, involved in crime and juvenile delinquency control or reduction, or enforcement of the laws.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 51 of title 18, United States Code, is amended by adding at the end the following new item:  
 
 
1123. Killing of federally funded public safety officers.. 
 
